Citation Nr: 1611165	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis/rhinitis.  

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  

3.  Entitlement to service connection for fibromyalgia/rheumatoid arthritis, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

These matters were previously remanded by the Board in July 2013 and March 2015.  The Board finds there has now been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  Chronic sinusitis and/or rhinitis did not have onset during active service and is not otherwise etiologically related to active service.  

2.  Resolving reasonable doubt in the Veteran's favor, her current bilateral hip osteopenia with secondary arthralgias is caused by her service-connected endometriosis status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  

3.  Fibromyalgia and/or rheumatoid arthritis did not have onset during active service or within one year of service discharge, and are not otherwise etiologically related to active service, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  

4.  An acquired psychiatric disability did not have onset during active service or within one year of service discharge, and is not otherwise etiologically related to active service, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis/rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a bilateral hip disability as secondary to service-connected endometriosis status post total abdominal hysterectomy with bilateral salpingo oophorectomy have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

3.  The criteria for service connection for fibromyalgia/rheumatoid arthritis, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for service connection for an acquired psychiatric disability, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding her service connection claims on appeal in June 2006, May 2007, and August 2013.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and lay statements; and all such records have been associated with the claims file.  

VA obtained relevant examinations and/or opinions concerning the Veteran's claims on appeal in September 2013, May 2015, August 2015, and October 2015.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and resulting opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor her representative has identified any additional evidence regarding her claims on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2015).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Sinusitis/Rhinitis

The Veteran has claimed entitlement to service connection for sinusitis/rhinitis.  

Service treatment records do not document any complaints, treatment, or diagnosis of sinusitis or rhinitis specifically; however, multiple service treatment records document treatment for upper respiratory complaints and related symptoms.  

Post-service treatment records include a November 1997 VA treatment record which reflects treatment for sinusitis, a September 2010 septoplasty for nasal obstruction, and an April 2011 notation that the Veteran had been receiving treatment for acute sinusitis.  

The March 2015 Board remand noted that the September 2013 VA examiner's opinion that the Veteran did not have a diagnosed sinus condition based upon an absence of such diagnosis within the Veteran's claims file was inconsistent with prior treatment records.  As such, the Board found that an adequate medical opinion was required to adjudicate the Veteran's claim.  

Following the March 2015 remand, an additional VA examination was obtained in May 2015.  Following a clinical examination, the VA examiner concluded that there was no current nasal septal deviation, significant nasal valve collapse, or chronic sinusitis.  The examiner noted that the Veteran had been treated in the past for allergic rhinitis; however, the condition was not present upon examination; moreover, he stated that there was no treatment incurred during active duty for a chronic nasal or sinus condition.  As such, the examiner opined that it was less likely than not that any sinus condition had onset during active duty, and that any sinus condition previously noted was without a nexus linking such condition to active service.  

After consideration of the evidence of record, including the most recent May 2015 VA examination and opinion, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for sinusitis and/or rhinitis.  

The Board has considered the lay evidence of record, which is probative insofar as it relates observable symptomatology.  See Layno, 6 Vet. App. at 469.  However, insofar as such statements assert a nexus between sinusitis and/or rhinitis and the Veteran's active service or a service-connected disability, they are afforded little probative value, given that the Veteran has not been shown to possess complex medical knowledge in order to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  

Indeed, the most probative evidence regarding the Veteran's claim is the May 2015 VA opinion which properly considered the evidence of record and concluded that there was no current chronic sinusitis and/or rhinitis; moreover, that any previously noted sinusitis was unrelated to the Veteran's active service.  In the absence of probative evidence which establishes that a current chronic sinusitis and/or rhinitis disability is etiologically related to the Veteran's active service, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



II.B.  Service Connection - Bilateral Hips

The Veteran has also claimed entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected back or gynecological disabilities.  

Service treatment records do not document any complaints, diagnosis, or treatment of a bilateral hip disability.  

Post-service VA treatment records document a diagnosis of left hip osteopenia in April 2001 and August 2005.  Similarly, a finding of hip arthralgia is documented in May 2009, and ongoing complaints of diffuse burning hip pain are noted in January 2012.  

The most recent March 2015 Board remand noted that the September 2013 VA examiner's conclusion that the Veteran did not have a high and/or thigh condition was inadequate given the post-service medical evidence of ongoing hip complaints.  

As such, the Veteran was most recently afforded a VA hip examination in May 2015.  Following a thorough clinical examination, the VA examiner diagnosed current bilateral hip osteopenia with secondary arthralgias which was less likely as not related to active service, based upon a lack of related complaints or treatment during active service or within one year of service discharge.  The examiner further opined that the Veteran's bilateral hip osteopenia with secondary arthralgias was less likely as not caused by, aggravated by, or the result of her service-connected residuals of low back strain with left radiculopathy, based upon a lack of medical authority or peer-reviewed medical literature to support such contention, and a biomechanically normal gait upon physical examination.  

Significantly, the May 2015 VA examiner also concluded that the Veteran's primary condition, bilateral hip osteopenia, is the result of post-menopausal bone demineralization due to chronic estrogen deficiency which began with the Veteran's total abdominal hysterectomy with bilateral salpingo oophorectomy.  

The Board notes that the Veteran is currently service-connected for residuals of her total abdominal hysterectomy with bilateral salpingo oophorectomy.  As such, after consideration of all of the evidence, including the May 2015 medical opinion discussed above, the Board finds that service connection for the Veteran's bilateral hip osteopenia is warranted as secondary to her service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  As such, any other theories of entitlement are moot and the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.C.  Service Connection - Fibromyalgia/Rheumatoid Arthritis  

The Veteran also claims entitlement to service connection for fibromyalgia and/or rheumatoid arthritis.  

Service treatment records do not document any complaints, treatment, or diagnosis of fibromyalgia or rheumatoid arthritis.  

Post-service VA treatment records from 1997 first document treatment for fibromyalgia, fatigue, and related symptoms.  Additionally, a June 2001 private physician's statements noted the Veteran's complicated medical history, with generalized weakness, fatigue, and fibromyalgia.  Similarly, a December 2001 private treatment report documents that the Veteran had been unable to perform her job since May 2001 due to rheumatoid arthritis resulting in muscle pain and severe fatigue.  A May 2009 VA treatment record again documents a diagnosis of fibromyalgia, and a November 2012 treatment record notes that the Veteran took daily medication for fibromyalgia.  

The March 2015 Board remand noted that the September 2013 VA examiner's opinion was inadequate, as he did not address whether the Veteran's fibromyalgia and/or rheumatoid arthritis were caused or aggravated by her service-connected back and/or gynecological disorders.  

Therefore, VA obtained an expert medical opinion in August 2015.  After a thorough review of the claims file, the VA examiner noted the Veteran's diagnosis of fibromyalgia in 1996; however, the examiner concluded that it would be mere speculation to assume the etiology of fibromyalgia because of the lack of medically-based, clinical evidence to support a definitive pathogenesis of the disease and a gap of approximately 18 years from separation from active service to diagnosis.  

Regarding the theory of secondary service connection, the VA physician stated that it was less likely than not that the Veteran's related symptoms were caused by and/or aggravated by her service-connected back condition, which was due to occupational strain and trauma, and thus was independent and separate from her fibromyalgia.  Furthermore, the examiner stated that it would be mere speculation to assume the etiology of fibromyalgia was related to, caused by, and/or aggravated by her back condition because of the lack of medically based, clinical studies and literature to associate a nexus between traumatic back strains with fibromyalgia.  

Similarly, the examiner opined that it was less likely than not that the Veteran's fibromyalgia was related to, caused by, and/or aggravated by her service-connected residual gynecological problems because the gynecological surgeries related to an infertility disorder rather than fibromyalgia.  

Finally, the examiner also noted the Veteran's diagnosis of seronegative rheumatoid arthritis; however, he concluded that it would be mere speculation to assume a nexus between fibromyalgia and rheumatoid arthritis because of the poorly understood pathogenesis of the diseases and clinical overlap of joint pain and symptomatology.  

Most recently, VA obtained an expert medical opinion in October 2015 regarding the Veteran's diagnosed rheumatoid arthritis.  Following a thorough review of the evidence of record, the examiner concluded that it was less likely than not that the clinical etiology of seronegative rheumatoid arthritis was related to, caused by, and/or aggravated by the Veteran's active service because of the lack of medically-based, clinical evidence to support a nexus between the etiology of the disease and its positive laboratory findings approximately 24 years following discharge from active service.  

Additionally, the VA physician again stated that it would be mere speculation to assume a nexus between fibromyalgia and seronegative RA because of the poorly understood pathogenesis of diseases and clinical overlap of joint pain and symptomatology. 

Regarding potential secondary service connection, the VA physician opined that it was less likely than not that the Veteran's rheumatoid arthritis was related to, caused by, and/or aggravated by her service-connected back disability because of a lack of medically-based, clinical evidence to support a seronegative spondyloarthropathy such as ankylosing spondylitis and/or reactive arthritis.  Similarly, he opined that it was less likely than not that the Veteran's rheumatoid arthritis was related to, caused by, and/or aggravated by her service-connected residual gynecological disorders, based upon a lack of sufficient medically-based, clinical evidence within current medical literature to support a nexus between rheumatoid arthritis and the Veteran's service-connected residuals gynecological disorders.  

After consideration of the evidence of record, including the most recent August 2015 and October 2015 expert medical opinions, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for fibromyalgia and/or rheumatoid arthritis, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy.  

The Board has considered the lay evidence of record, which is probative insofar as it relates observable symptomatology.  See Layno, supra.  However, insofar as such statements assert a nexus between fibromyalgia and/or rheumatoid arthritis and the Veteran's active service or a service-connected disability, they are afforded little probative value, given that the Veteran has not been shown to possess complex medical knowledge in order to render such an opinion.  See Jandreau, supra.  

Indeed, the most probative evidence regarding the Veteran's claim is the August 2015 and October 2015 expert medical VA opinions which thoroughly and properly considered the evidence of record and concluded that there was no nexus between the Veteran's fibromyalgia/rheumatoid arthritis and active service or a service-connected back or residual gynecological disorder.  In the absence of probative evidence which establishes a nexus to active service or a service-connected disability, service connection is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


II.D.  Service Connection - Acquired Psychiatric Disorder  

Finally, the Veteran claims entitlement to service connection for an acquired psychiatric disorder.  

Service treatment records from August 1975 document evidence of a psychiatric disability, assessed as anxiety and depression, for which the Veteran was prescribed Valium.  Additionally, in December 1976 and February 1977, the Veteran was assessed with situational stress and anxiety syndrome, respectively.  Upon physical examination in April 1978, the Veteran reported psychiatric problems.  

Post-service VA treatment records document treatment as early as 1994 for psychiatric problems.  A June 2001 private physician's statement reports the Veteran's complicated medical history, with generalized weakness, fatigue, and depression.  A May 2009 VA treatment record and a November 2012 VA treatment record each document ongoing depression and indicated that such may be due to her worsening back symptoms.  

The March 2015 Board remand noted that the September 2013 VA examiner's opinion that the Veteran's diagnosed depression was less likely than not incurred in or caused by active service based upon an absence of documented depression within service treatment records was inadequate, as it failed to note the documented assessments of both anxiety and depression within service treatment records; moreover, the examiner failed to note that VA treatment records indicated that the Veteran's depression may be due to her worsening back symptoms.  

Therefore, the Veteran was most recently afforded a VA psychiatric examination in May 2015.  The VA examiner documented psychiatric diagnoses including persistent depressive disorder (dysthymia), unspecified anxiety disorder, and an other specified personality disorder with borderline features.  Regarding the diagnosis of persistent depressive disorder, or dysthymia, the examiner opined that it was less likely than not caused by, a result of, or permanently aggravated by active service.  The examiner noted that the Veteran had consistently reported depressive symptoms with onset in response to extensive abuse (physical and sexual) throughout childhood.  The Veteran reported that her depressive symptoms were least evident during her service as she was engaged in activities she enjoyed (e.g. cooking) and she had a good social support system.  The Veteran reported that her depressive symptoms worsened again after her discharge from service in response to learning that she would not be able to conceive a child.  The examiner noted that although the Veteran is service-connected for the removal of her uterus and ovaries, it appeared that her depressive cognitions were not related to the surgery itself, nor to the endometriosis treated in service; rather, her current depressive cognitions appeared predominantly tied to her original depressive cognitions (e.g. inability to conceive confirmed her parents' abusive statements about her lack of worth).  The VA examiner noted that fluctuations in the severity of depressive symptoms based on one's current level of stress are typical of both persistent depressive disorder and borderline personality disorder, and that, as such, it was less likely than not that Veteran's persistent depressive disorder was permanently aggravated by her service as it was persistent with fluctuations in severity even prior to her active service, which is a typical reaction to childhood abuse.  

Regarding the diagnosis of unspecified anxiety disorder, the examiner concluded that it was less likely than not caused by, a result of, or permanently aggravated by the Veteran's active service.  Rather, it appeared that Veteran's anxiety symptoms, much like her depressive symptoms, had onset in childhood and have since been chronic with fluctuations in severity depending on current stressors.  As with her depressive symptoms, her anxiety symptoms were likely partly attributable to the affective instability that is characteristic of borderline personality disorder.  

Finally, regarding the diagnosis of other specified personality disorder, the VA examiner concluded that it too was not caused by, a result of, or permanently aggravated by the Veteran's active service.  By definition, personality disorders originate in childhood with symptoms that typically worsen and become more prominent throughout adolescence and young adulthood before appearing less severe in late adulthood.  The Veteran endorsed a pattern of persistently unstable self-image, impulsivity (e.g. binge eating, promiscuous sexual behavior), chronic feelings of emptiness, and affective instability (e.g. rapid mood swings over the course of a few hours, as distinguished from manic episodes).  Moreover, the development of borderline features is often etiologically tied to childhood experiences of abuse and emotional invalidation; which is consistent with the Veteran's upbringing.  Additionally, depressive and anxiety symptoms are often comorbid with borderline personality disorder or personality disorders with borderline features due to the affective instability that is a hallmark of these disorders.  

Initially, the Board notes that a personality disorder is not a disability for which service connection may be granted; rather, it is considered a constitutional or developmental abnormality.  See 38 C.F.R. §§ 3.303(c); 4.127 (2015).  However, evidence of additional disability resulting from a mental disorder that is superimposed upon a congenital or developmental defect such as a personality disorder during service may be service-connected.  Id.  

After consideration of the evidence of record, including the most recent May 2015 VA psychiatric examination, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected residuals of low back strain.  

The Board has considered the lay evidence of record, which is probative insofar as it relates observable symptomatology.  See Layno, supra.  However, insofar as such statements assert a nexus between an acquired psychiatric disorder and the Veteran's active service or a service-connected disability, they are afforded little probative value, given that the Veteran has not been shown to possess complex medical knowledge in order to render such an opinion.  See Jandreau, supra.  

Indeed, the most probative evidence regarding the Veteran's claim is the May 2015 VA psychiatric examination and resulting opinion which thoroughly and properly considered the relevant evidence of record and concluded that there was no nexus between the Veteran's variously diagnosed psychiatric disorders and her active service or a service-connected back disability.  Moreover, the examiner clearly discussed how the Veteran's conditions had onset prior to active service, based upon her childhood experiences, but they were not permanently aggravated by her active service; rather, they subsided during active service and worsened following her discharge.  In the absence of probative evidence which establishes a nexus to active service or a service-connected disability, service connection for an acquired psychiatric disorder is not warranted.  As the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for sinusitis/rhinitis is denied.  

Service connection for a bilateral hip disability, as secondary to service-connected endometriosis status post total abdominal hysterectomy with bilateral salpingo oophorectomy, is granted.  

Service connection for fibromyalgia/rheumatoid arthritis, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy, is denied.  

Service connection for an acquired psychiatric disability, to include as secondary to service-connected residuals of low back strain or service-connected residuals status post total abdominal hysterectomy with bilateral salpingo oophorectomy, is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


